Citation Nr: 1121400	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-48 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to March 1976 and from February 2005 to December 2005.  He served on active duty in Iraq from April 2005 to November 2005.  The Veteran had on inactive service of 20 years, 7 months, and 5 days in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008, February 2009, and July 2009 of the RO.     

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the Veteran's claims folder.  



FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he developed hearing problems and tinnitus following his exposure to acoustic trauma in the form of helicopters noise while serving in Iraq in 2005.   

2.  The currently demonstrated bilateral hearing loss is shown as likely as not to be due to the Veteran's exposure to acoustic trauma during his service.  

3.  The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset following the Veteran's exposure to acoustic trauma in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by a bilateral hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  By extending the benefit of the doubt to the Veteran, his disease manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  



Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria. Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


Analysis

The Veteran asserts that he incurred bilateral hearing loss and tinnitus due to noise exposure in service.  He reports being exposed to excessive noise levels in service when he was serving in Iraq and had to travel on helicopters.  

At the hearing in April 2011, the Veteran testified that, while serving in Iraq in September 2005, he noticed that his ears were ringing when he got off the helicopter.  He thought it would go away in two or three days, but it did not.  He reported the ringing in the ears, and a physician wrote this in his records.  See the Board hearing transcript dated April 6, 2011.  

The Veteran stated that his military occupation in Iraq was construction mechanic.  He worked on diesel engines, gasoline engines and other types of equipment and usually wore ear muffs.  See the Board hearing transcript dated April 6, 2011. 

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as noise due to a helicopter.  He is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

The Board finds the Veteran's statements to be credible.  The Veteran statements as to the noise exposure in service and the onset of the symptoms have been consistent.  See the July 2008 VA QTC examination report, the VA audiologic consults dated in April 2007 and March 2009, and the Veteran's testimony at the hearing before the Board in April 2011.  

The Board notes that the Veteran service treatment records for service in 2005 have not been located and are presumed to be lost.  However, the service treatment records for the Veteran's period of active duty in the 1970's and his period of inactive duty support his contentions that he first began to have hearing and tinnitus problems in service in 2005.  

The service treatment records dated in the 1970's and 1980's show that the Veteran did not have any hearing loss, tinnitus, or other ear complaints, symptoms or disorders.  There is no indication in the service treatment records that the Veteran sustained acoustic trauma prior to his period of active duty in 2005.  

The competent medical evidence of record establishes that the Veteran has current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The VA audiometric evaluation in July 2008 shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
25
25
70
75
LEFT
40
30
25
50
50

Speech audiometry revealed speech recognition ability of 100 percent for the right ear and 100 percent for the left ear.   

The Board finds that the evidence is in equipoise in showing that the current bilateral hearing loss and tinnitus are due to excessive noise exposure in service.  In this case, there are medical opinions that are both for and against the Veteran's claim.  

The July 2008 VA examination report indicates that the examiner opined that the Veteran's hearing loss was sensorineural in nature and was most probably due to exposure to excessive levels of noise.  The examiner also opined that the hearing loss was less likely than not due to exposure to excessive levels of noise while the Veteran was in the military.  

As noted, the Veteran reported being exposed to acoustic trauma and excessive noise due to helicopters while serving in Iraq in 2005.  He reports that this was the most excessive noise he has ever been exposed to and he reported the onset of symptoms since that noise exposure.  This is competent evidence of noise exposure in service and the onset of symptoms in service, and a continuity of symptoms after service.  The examiner relates the current hearing loss of excessive noise exposure. 

When all the evidence is assembled, the Secretary is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted for bilateral hearing loss.  

Regarding the claimed tinnitus, the Board finds that there is competent evidence of noise exposure in service, the onset of symptoms in service, and a continuity of symptoms after service.  

The Veteran's lay assertions are credible for the purpose of showing that he was exposed to excessive noise levels in service while serving in Iraq.  The Veteran is competent to testify as to whether he was exposed to loud noise in service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  He is also competent to testify as to observable symptoms such as ringing in the ears.  The Board also finds that the noise exposure described by the Veteran is consistent with his service in the Navy.  

There is competent medical evidence and lay evidence that demonstrates that the Veteran had symptoms of tinnitus that began in service in 2005 and a continuity of symptomatology after service until the present time.  There is competent medical evidence which shows a diagnosis of tinnitus.  

A Veteran's statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  



ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


